Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The title is suggested to be more reflective of the characteristics distinguishing the invention from the prior art.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. (WO 2018/104775).
Regarding claim 1, Mizutani discloses a method of forming a membrane electrode assembly for a fuel cell, the method comprising: 
providing a catalyst layer (catalyst ink) comprising a substrate (substrate sheet) and a plurality of structured units adhered to a surface of the substrate [0093], each of the structured units comprising an outer shell and an inner core [0025], wherein the inner core has a first radius (see annotated Fig 1 below), 
wherein the inner core comprises a plurality of catalyst particles (12) coupled to a plurality of carbon-containing support particles [0015, 0029] and comprises an ionomer at a first concentration (ionomer less likely to enter inside of the pores) [0030], wherein the outer shell substantially surrounds the inner core from the first radius to a second radius greater than the first radius (see annotated Fig 1 below),

    PNG
    media_image1.png
    530
    659
    media_image1.png
    Greyscale

wherein the outer shell comprises the ionomer at a second concentration greater than the first concentration [0044], and; 
positioning the plurality of structured units of the catalyst layer proximate a surface of a membrane (solid polymer electrolyte film) [0094]; heat pressing the catalyst layer and the membrane together [0094] but does not explicitly teach wherein each of the structured units comprises an overall ratio of ionomer to carbon of between 0.5 and 2 and removing the substrate of the catalyst layer.  
Mizutani further recognizes the ionomer coating ratio to be within a preferred surface area ratio of 60% to 75% to substantially prevent deterioration in performance [0044] supporting a recognition of a result effective variable for ionomer content. It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the overall ionomer ratio since it has been held that discovering the optimum ranges for a result effective variable such as ionomer content involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a skilled artisan would recognize that any substrate that is not 
Regarding claim 2, Mizutani discloses the method of claim 1, wherein the membrane comprises a proton exchange membrane (Nafion solid polymer electrolyte film) [0094].  
Regarding claim 3, Mizutani does not explicitly teach wherein a first ratio of ionomer to carbon at the first radius of at least one of the structured units is between 0.1 and 0.9, and a second ratio of ionomer to carbon at the second radius of the at least one of the structured units is between 0.9 and 5.  
However, Mizutani discloses ionomer content to be less likely to enter inside of the pores [0030] while further recognizes the ionomer coating ratio to be within a preferred surface area ratio of 60% to 75% to substantially prevent deterioration in performance [0044] supporting a recognition of a result effective variable for ionomer content with a clear differentiated content between the inner portion of the carbon (first radius) and the ionomer coated section (second radius). It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the ionomer ratio between a first and second radius since it has been held that discovering the optimum ranges for a result effective variable such as ionomer content in those regions involves only routine skill in the art in the absence of showing of criticality in the claimed range (MPEP 2144.05) In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 4, Mizutani discloses the method of claim 1, wherein an ionomer relative concentration profile is defined as a ratio of ionomer to carbon at a radius of a structured unit, and wherein the ionomer relative concentration profile has an inflection point at the first radius (transition from carbon support to ionomer coating; Fig 1) [0044].  
Regarding claim 5, Mizutani discloses the method of claim 1, wherein the ionomer relative concentration profile is a sigmoid function (approximation of a step function based on the presence of the ionomer coating; Fig 1) [0044].  

Regarding claim 8, Mizutani discloses the method of claim 1, wherein the ionomer comprises at least one of perfluorosulfonic acid (PFSA) (Nafion), perfluoro imide acids (PFIA), a quaternary polyphenylene oxide (QPPO), or a hydrocarbon-based ionomer [0092].  
Regarding claim 9, Mizutani does not explicitly recite wherein the inner core further comprises a plurality of cerium oxide nanoparticles.
However, Mizutani does teach catalyst particles in the nanometer range [0017] included in the electrode catalyst can include at least one additional metal including lanthanide elements such as cerium may be exemplified [0037] to obtain an electrode catalyst having high activity and high durability [0037].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include lanthanide elements including cerium and its respective compounds as part of the catalyst composition because Mizutani recognizes that such elements provides for an electrode catalyst having high activity and high durability. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mizutani et al. as applied to claim 1 above, and further in view of Mason et al. (WO 2013/009275).
The teachings of Mizutani as discussed above are herein incorporated.

	Mason teaches an electrode for an electrochemical cell including catalyst, carbon support particles, and an ionomer (1:25-29) where the carbon support includes carbon black such as Ketjen Black (5:1-4).  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include carbon black as the carbon support particles within Mizutani because Mason recognizes that such a carbon material is viable as a carbon support for fuel cell catalyst particles. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.) Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 125 USPQ 416.  MPEP 2144.07.

Contact/Correspondence Information
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hosoi et al. (JP 2013-163137, machine translation) discloses a core-shell type catalyst (Abstract) [0016] for a fuel cell [0067] where the carrier is made of fine particle such as acetylene black, graphite, alumina, silica and the like where the fine particles are dispersed in an organic solvent in which a proton conductive polymer electrolyte is dissolved and solvent evaporated [0075].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727